EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Richard Echler on 02 March 2022.
In the Amendments to the Claims of 02/01/2022:
In Claim 35, part d) the numeral 35 appearing after the term ‘bile;’ has been deleted.

	The Response after final filed 02/01/2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 16-21 and 25-32 have been canceled.
2. No new claims have been added.
3. Claims 1, 7-15 and 33-35 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 103 and double patenting.
5. A Declaration under 37 CFR 1.132 by John Docherty.
	Claims 1-15, 22-24 and 33-35 are pending in the case. Support is seen in the specification for the claim amendments.
	The rejection of claims 6 and 33-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
The Terminal Disclaimer filed on 06 February 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 17/234,728 has been reviewed and is accepted. The Terminal Disclaimer has been recorded. Therefore, the obviousness-type double patenting rejection of pending Claims 1-15, 22-24 provisionally on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-19 of co-pending Application No. 17/234,728 (‘728), of record is withdrawn.
The Terminal Disclaimer filed on 28 February 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 17/053,529 has been reviewed and is accepted. The Terminal Disclaimer has been recorded. Therefore, the obviousness-type double patenting rejection of pending Claims 1-15, 22-24 provisionally on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 11, 12, 14-20 and 26 of co-pending Application No. 17/053,529 (‘529), of record is withdrawn. A double patenting issue of the instant claims over the claims ‘529 is seen even without the teachings of the secondary references.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Dixit teaches solubility determination of darunavir in various oils, surfactants and cosurfactants. There is no suggestion or motivation seen in Dixit to arrive at the claimed composition comprising one or more antiviral agents and sunflower oil by weight in the recited range. Gupta is drawn to measurement of the solubility of ritonavir in different oils. As seen in 
Therefore, pending claims 1-15, 22-24 and 33-35 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623